IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 38287

STATE OF IDAHO,                                  )     2012 Unpublished Opinion No. 312
                                                 )
       Plaintiff-Respondent,                     )     Filed: January 10, 2012
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
MICHAEL A. BROWN,                                )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho,
       Jerome County. Hon. John K. Butler, District Judge.

       Order relinquishing jurisdiction and requiring execution of unified ten-year
       sentence with three-year determinate term for sexual abuse of a child under the
       age of sixteen years, affirmed.

       Molly J. Huskey, State Appellate Public Defender; Sarah E. Tompkins, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Jason M. Gray, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                        Before LANSING, Judge; GUTIERREZ, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Michael A. Brown was convicted of sexual abuse of a child under the age of sixteen
years, Idaho Code § 18-1506. The district court imposed a unified sentence of ten years with
three years determinate and retained jurisdiction. At the conclusion of the retained jurisdiction
program, the court relinquished jurisdiction and ordered execution of Brown’s sentence. Brown
appeals, contending that the court abused its discretion in failing to sua sponte reduce his
sentence upon relinquishing jurisdiction.
       Sentencing is a matter for the trial court's discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and

                                                1
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion in ordering execution of
Brown’s original sentence, without modification. Therefore, the order relinquishing jurisdiction
and directing execution of Brown’s previously suspended sentence is affirmed.




                                                2